Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the moisture" in in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the incident wave" in in lines 8 and 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the effective blanket cross section" in in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the proportion of water" in in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-5 and 9-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Goebel et al. (Patent NO. US 6,260,415 B1; hereinafter Goebel).

Regarding Claim 1, Goebel teaches a process (process in Fig. 1, Fig. 2 and Fig. 3; See Col. 5, Lines 1-30 and Col. 7, Lines 10-25) for quantifying the moisture in a blanket of fibers (material 1 in Fig. 3 is blanket of fiber material; See Co. 4, Lines 65-Col. 5, Line 10), comprising:
-   emitting an incident electromagnetic wave towards the blanket (See incident wave A in Fig. 3; See Col. 7, Lines 10-30), by at least one emitter (emitter 5 in Fig. 3; See Col. 7, Lines 10-25),
-    receiving the electromagnetic wave transmitted through the blanket (See received wave B1/B2 in Fig. 3; See Col. 7, Lines 10-30), by at least one receiver (receiver 5 in Fig. 3; See Col. 7, Lines 10-25),
-    identifying a variation of at least one parameter of the transmitted wave relative to the incident wave (reflected/transmitted signal B1/B2 varies from incident signal A and reflected signal signifies material characteristics; See Col. 7, Lines 15-30),
-    determining a representative value of the moisture (See Col. 3, Lines 10-15) in the blanket of fibers (See Col. 6, Lines 30-40; Col. 7, Lines 20-30), as a function of said variation and of an effective volume of blanket (signal function of volume 
Regarding Claim 2, Goebel teaches the process as claimed in claim 1, wherein the incident wave is a microwave (ultrasound is microwave and antenna 5A that transmit/receive RF signals that also are microwaves; See Col. 1, Lines 36-45; Col. 4, Lines 1-6).
Regarding Claim 3, Goebel teaches the process as claimed in claim 1, wherein a variation of one parameter of the transmitted wave relative to the incident wave is a phase shift (See Col. 7, Lines 10-30; Col. 6, Lines 25-30).
Regarding Claim 4, Goebel teaches the process as claimed in claim 1, wherein a variation of one parameter of the transmitted wave relative to the incident wave is a change in amplitude (See Col. 7, Lines 10-30; Col. 6, Lines 25-30).
Regarding Claim 5, Goebel teaches the process as claimed in claim 1, wherein the representative value of the moisture (See Col. 3, Lines 10-15) in the blanket of fibers corresponds to the an actual amount of water that has interacted with the incident wave (See Col. 6, Lines 10-40), referred to as effective amount of water (See Col. 7, Lines 10-30; Col. 6, Lines 25-30). 
Regarding Claim 9, Goebel teaches the process as claimed in claim 1, further comprising a measurement of the ambient humidity and/or ambient temperature (See Col. 9, Lines 4-6).
Regarding Claim 10, Goebel teaches the process as claimed in claim 1, comprising a prior calibration step (prior calibration is stablishing rated condition; See Col. 4, Lines 29-45) for establishing a relationship between the variation of one parameter of the transmitted wave relative to the incident wave and an actual amount of water interacting with an incident electromagnetic wave passing through the blanket (comparing current status with rated status; See Col. 4, Lines 29-45), referred to as effective amount of water (amount of water effects current status; See Col. 4, Lines 29-45, See Col. 9, Lines 4-6), said relationship taking into account the effective volume of blanket that has actually interacted with the incident wave (Col. 8, Lines 35-50).
Regarding Claim 11, Goebel teaches the process as claimed in claim 10, wherein the calibration step comprises a step of estimating, by tests or by numerical simulation (running test series; See Col. 4, Lines 29-45), the effective volume of blanket interacting with the electromagnetic wave (position of the sensor is in volume of the material; See Col. 4, Lines 29-45).
Regarding Claim 12, Goebel teaches the process as claimed in claim 11, wherein the step of estimating the effective volume of blanket comprises a step of estimating, by tests or by numerical simulation (See Col. 4, Lines 18-25), 
Regarding Claim 13, Goebel teaches the process as claimed in claim 11, wherein the effective volume has a variable cross section (to concentrate particular areas of placement of sensors; See Col. 3, Lines 42-50) over the an entire thickness of the blanket (material 1 in Fig. 1 has thickness; See Col. 5, Lines 1-6).
Claim Rejections - 35 USC § 103

7,	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of HAYAKAWA et al. (Pub No.US 2019/0318884 A1; hereinafter HAYAKAWA).
Regarding Claim 7, Goebel teaches the process as claimed in claim 1. Goebel is silent about further comprising a measurement of a grammage of the blanket.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Goebel by using a measurement of a grammage of the blanket, as taught by HAYAKAWA in order to improve mechanical strength (HAYAKAWA; [0006]).
Regarding Claim 8, Goebel teaches the process as claimed in claim 1. Goebel is silent about further comprising a measurement of a thickness of the blanket.
HAYAKAWA teaches a measurement of a thickness of the blanket (blanket is fiber; See [0082]; [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Goebel by using a measurement of a thickness of the blanket, as taught by HAYAKAWA in order to improve mechanical strength (HAYAKAWA; [0006]).
8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Mykkanen et al. (Patent No.US 6,363,695 B1; hereinafter Mykkanen).
Regarding Claim 14, Goebel teaches the process as claimed in claim 11, wherein the effective volume (See Col. 5, Lines 20-25),
 is silent about volume has a general truncated cone or double truncated cone shape.
Mykkanen teaches fiber material’s volume has a general truncated cone or double truncated cone shape (See Col. 5, Lines 21-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Goebel by using volume has a general truncated cone or double truncated cone shape, as taught by Mykkanen in order to stabilize the pressure inside (Mykkanen; Col. 5, Lines 25-28).
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Newham et al. (Pub No.US 2020/0230008 A1; hereinafter Newham).
Regarding Claim 15, Goebel teaches the process as claimed in claim 1. Goebel is silent about wherein the blanket of fibers is transported by a first transport member and by a second transport member separated from the first member by a measuring zone, and the emitter and the receiver are positioned respectively above and below the blanket, in said measuring zone.
Newham teaches regarding sensing moisture of fiber blanket (See abstract, [0071], [0191]) wherein the blanket of fibers (14 in Fig. 15) is transported by a first transport member (18 in Fig. 15) and by a second transport member (10 in Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Goebel by using the blanket of fibers is transported by a first transport member and by a second transport member separated from the first member by a measuring zone, and the emitter and the receiver are positioned respectively above and below the blanket, in said measuring zone, as taught by Newham in order to achieve safety occupying a structure (Newham; [0001]).
Allowable Subject Matter
10.	Claims 6 and 16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Regarding Claim 6, none of the prior art fairly teaches or suggests the process as claimed in claim 5, wherein the effective amount of water is determined by means of a mathematical relationship giving the variation of one parameter of the transmitted wave relative to the incident wave as a function of at least the effective amount of water, the a grammage, 
13.	Regarding Claim 16, The process as claimed in claim 1, wherein the blanket of fibers moves along a run plane and a run direction and at least two measuring subassemblies each comprising an emitter and a receiver are distributed in a lateral direction of the blanket orthogonal to the run direction and parallel to the run plane.
Claims 17 and 21 depend on claim 16, therefore claims 17 and 21 also have allowable subject matter.
14.	Regarding Claim 18, none of the prior art fairly teaches or suggests a process for manufacturing a product based on fibers bound by a binder, comprising a fiberizing step, a step of adding the binder, a step of collecting and conveying the binder-impregnated fibers, and a step of crosslinking the binder, the process further comprising, before the crosslinking step, a step of quantifying the moisture in the blanket of fibers, using the process as claimed in claim 1.
Claims 19-20 and 22 depend on claim 18, therefore claims 19-20 also have allowable subject matter.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. BHONGALE et al. (Pub NO. US 2018/0283171 A1) discloses System and Method for Optical Communication using Optical Switches.
b. Connor et al. (Pub NO. US 2015/0320588 A1) discloses Wearable Environmental Control system for Prediction and Cooling Hot Flashes.
c. Naruse et al. (Pub NO. US 2003/0214399 A1) discloses String Wireless Sensor and Its Manufacturing Method.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399.  The examiner can normally be reached on Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Phan Huy can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867